                                                  1   Janine C. Prupas, Bar No. 9156
                                                      SNELL & WILMER L.L.P.
                                                  2   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  3   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  4   Email: jprupas@swlaw.com
                                                  5   Attorneys for Defendants
                                                      RNO Exhibitions, LLC and Vincent Webb
                                                  6

                                                  7                                  UNITED STATES DISTRICT COURT
                                                  8                                         DISTRICT OF NEVADA
                                                  9

                                                 10   DOUGLAS CODER & LINDA CODER
                                                      FAMILY LLLP,                                            Case No.   3:19-cv-00520-MMD-CLB
                                                 11
                                                                              Plaintiffs,
                                                 12
                                                      v.                                                      STIPULATION AND ORDER FOR
             50 West Liberty Street, Suite 510




                                                                                                              EXTENSION OF TIME TO RESPOND
Snell & Wilmer




                                                 13
                                                      RNO EXHIBITIONS, LLC, a Nevada limited                  PLAINTIFF’S OPPOSITION TO
                  Reno, Nevada 89501
                     LAW OFFICES




                                                      liability company; and VINCENT WEBB, an                 DEFENDANTS’ MOTION TO
                      775-785-5440




                                                 14
                                                      individual,                                             DISMISS AND MOTION FOR MORE
                          L.L.P.




                                                 15                                                           DEFINITE STATEMENT
                                                                              Defendants.
                                                 16                                                           (FIRST REQUEST)

                                                 17

                                                 18

                                                 19          Plaintiff Douglas Coder & Linda Coder Family LLLP and Defendants RNO Exhibitions,

                                                 20   LLC and Vincent Webb, stipulate and agree that Defendants have up to and including Friday,

                                                 21   November 22, 2019 to respond to Plaintiff’s Opposition to Defendants’ Motion to Dismiss and

                                                 22   Motion for More Definite Statement (Doc. No. 18). Defendants’ response is currently due

                                                 23   Tuesday, November 19, 2019. Defense counsel requires this additional time to respond to

                                                 24   Plaintiff’s Opposition due to multiple conflicting deadlines this week and believes this extension

                                                 25   will not prejudice any of the parties to this action.

                                                 26          This is the first request for extension of time.

                                                 27   //

                                                 28   //
                                                  1                    18th day of November, 2019.
                                                            Dated this ____
                                                  2
                                                         KAEMPFER CROWELL                                SNELL & WILMER L.L.P.
                                                  3

                                                  4
                                                          /s/ Alex J. Flangas
                                                      By: ______________________________             By: /s/ Janine C. Prupas
                                                  5      Alex J. Flangas, No. 664                        Janine C. Prupas, No. 9156
                                                         50 West Liberty Street, Suite 700               50 West Liberty Street, Suite 510
                                                  6      Reno, Nevada 89501                              Reno, Nevada 89501
                                                  7     Attorneys for Plaintiff                          Attorneys for Defendants
                                                        Douglas Coder & Linda Coder                      RNO Exhibitions, LLC and Vincent Webb
                                                  8     Family LLLP
                                                  9

                                                 10         IT IS SO ORDERED.
                                                 11                                                    _______________________________
                                                                                                       U.S. DISTRICT COURT JUDGE
                                                 12
                                                                                                                November 18, 2019
                                                                                                       DATED: _______________________
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                -2-
